 436DECISIONSOF NATIONALLABOR RELATIONS BOARDSam Aria,d/b/a Sam Aria Hauling& Excavating Co.andInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof Ameri-ca, Local 428. Case 6-CA-5356September29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn June 25, 1971, Trial Examiner Thomas A. Ricciissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that the Respondent had notengaged in certain other unfair labor practices allegedin the complaint and recommended that the com-plaint be dismissed with respect to those allegations.Thereafter, the General Counsel filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Sam Aria, d/b/a Sam Aria Hauling& Excavating Co.,Weirton,West Virginia, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actother than those found herein.IThe General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F 2d362 (C A 3)We have carefully examined the record andfind no basis for reversing his findingsTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-captioned case was held before the duly designatedTrialExaminer on May 20, 1971, at New Cumberland,West Virginia, on complaint of the General Counsel againstSam Aria, d/b/a Sam Ana Hauling & Excavating Co.,herein called the Respondent or the Company. The chargewas filed on January 29 and the complaint issued on March31, 1971. The principal issue of the case is whether anemployee of the Respondent was discharged in violation ofSection 8(a)(3) of the Act. Briefs were filed by the GeneralCounsel and the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an individual proprietorship, has itsmain office in Weirton, West Virginia and is engaged as acommon motor carrier in the business of transportinggoods in the States of West Virginia, Pennsylvania, andOhio under a Certificate of Public Convenience andNecessity issued by the Interstate Commerce Commission.During the 12-month period preceding issuance of thecomplaint, the Respondent received in excess of $50,000 forservices rendered in connection with the transportation ofmaterials across states lines to and from the State of WestVirginia. I find that the Respondent is engaged incommerce within the meaning of the Act and that it willeffectuate the policies of the Act to exercise jurisdictionherein.11.THE LABOR ORGANIZATION INVOLVEDIfind that International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local428, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThere are two allegations of substance in the complaint.One is that owner Sam Aria, of the Respondent, a volatile,somewhat excitable, partially paralyzed, and at timesalmost irrational old man, gave vent to his irritation athaving to have anything to do with the Teamsters Union by"hollering" all sorts of threats and imprecations at the 10 orso drivers employed by the Company. In colorful languagesome of his outbursts were recalled by employeewitnesses.He, Aria, sat in at the hearing, several times had to berestrained while his employees told the story, but nevertestified.Of course I find he made all the coercivestatements attributed to him by the drivers; it was enoughto look at him in the courtroom-quite apart from the facthe denied nothing-to see his resentment at the wholeunion idea. Curiously, however, while all this was going on193 NLRB No. 69 SAM ARIA HAULING437therewasaBoard election among the employees onDecember 17, 1970,all seven of the nineeligible men whovoted designated the Union, and, after Board certificationon December 28, there followed a series of negotiationconferencesattended by Aria and the company lawyer.And, indeed, 2 months before the hearing a collective-bargaining agreement,acceptable to both parties, wascompleted and signed.In fairnessImust say I doubt very much Sam Aria,despitehis seemingdotage, would be capable of carryingout the leastof his voluble fulminations In the lawyer'soffice he waved a knife over the head of Harold Reese,presidentof the Teamsters Local: "I should have killed you15 years ago." But somehow no one was hurt, and Reeseseemed more amusedin the retelling than offended at therecollection.Itmusthave been the same turbulence of mindthat brought Aria to scuffle with a policeman behind thecompany garage on another day. The cop was havingenough trouble trying to manacle him without contrary-minded Mrs. Aria pressuring him from behind. In the end,at the station house, all the officer did was remove thehandcuffs and send Aria home, no doubt with anadmonitionto behave himself. It would appear that boththe policeman and Mrs. Aria were more concerned with thechancesthe old man might hurt himself than with anypossibility of danger to others. Certainly this was the viewof Robert Barker, the driver who ran to Aria's aid that day,helped fold him into the squad car, and then solicitouslydrove him back from the police house, because, as hetestified,he liked the old man: "Mr. Aria and Mrs. Aria tome wasjustlike parents."The second complaintallegationis that the Respondentdischargedthis same Barker onJanuary 22, 1971, becauseof his pro-Teamsters activities and thereby violated Section8(a)(3) of the statute.The Company denies any illegalmotivation in its treatmentof Barker and affirmativelyassertsitstoppedusinghim only because there was notenough work. I find the evidence in its totality insufficientto supporta findingthat Barker was illegally dischargedand shalltherefore recommenddismissalof the complaintas to himBarker first came towork for the Respondent onDecember 29, 1970, 12 days after the Board election, andtherefore had nothing to do with bringing the Union intothe Company.He was not enthusiasticabout the Team-sters; at the hearinghe said he never expressed approval ofthe Union on the job, or to the Arias, and indeed he addedhe "might have" told them he was "mad" at the Teamstersbecause of an ancientgripe against Reese, the localpresident. "I said that I would not stand out in front on anystrike with the union; I was not going to face Sam and strikeI said I would go along with the majority; if the mensaid theywere goingto strike I would not go to work."Barkerworked only about 3 weeks, from December 29 toJanuary 22, a Friday. That Friday evening he telephonedMrs. Ariato inquirewhether he was needed the next day;she said,as Barkertestified, "no, they was only going to usefive trucks, and they wouldn't need me." He added hecalled again several timesduring the week, but Mrs. Ariarepeated "she just didn't have any work."Five of the employeesmet with Reeseat the union hall onSaturday afternoon, January 23, where among other thingstherewas talk about striking. The caseagainst theRespondent, according to the General Counsel, rests uponBarker's activities in connection with thismeeting.It is saidthat he was the moving force both in bringingthe meetingabout and in instigating the others towards strike action. Afair reading of the record shows otherwise. The truth of thematter is Barker's prime concern was to prevent theemployees from doing any such thing as striking. A weekearlier there was talk among them of resorting to strikebecause they were dissatisfied with the progress of thecontract negotiations going on betweenReese and theCompany's lawyer. Barker's testimony is that he becameinvolved in these discussions because "They would havepulled an illegal strike. . . . It would havebeena wildcatstrike," and he did not want the employees to do that. Hesuggested they speak to Reese first, anditwasdecidedThomas Darrah would telephoneReeseto inquire. Darrahcalled but was unable to reach the unionagent;because acall would be local, and therefore free toBarker,but a tollcharge to Darrah, Darrah asked Barker to make the calllater from his home. Barker finally spoke toReese in theevening, the union president said the employees should notstnke because he was still negotiating, and Barker thenpassed the word back to the other drivers-"I told them notto strike."As to what happened when five drivers met with Reesethe following Saturday afternoon, there is asignificantvariance between the testimony of Reese and that ofBarker, as well as betweenReese'stestimony and theminutes he made of the meeting at the time.Reeserecalledthat he first told Barker the men should not strike-whenBarker reached him by phone on January 18, and thenrepeated the admonition 2 days later when he talked toDarrah on the telephone and arrangedto meet the men afew days later. He went on to testify thatat the meeting:"They brought up a motion to strike, and it was secondedand passed unanimously.. . . Mr. Barker, I think made themotion to go on strike, and Mr. Darrah seconded themotion." The motion, whatever it was, carried.Barker'stestimony is that it was not a motion to strike, but rather:"A motion to let him [Reese]decide when to strike; not tostrike, to let him, so we would belegal."The story of what really happened that day appearsclearly in Reese's contemporaneousminutes.They say thathe started by reporting on the details of his negotiations,informed the men the next meetingwithmanagementwould take place on Monday, the 25th, and "if Ican't settlefor present contract, I want the right to strike at any time."It was after this, that there came Barker'smotion,accordingto the minutes, "to give the Union the right to strike if neg.fails."It appears, therefore, that if anyonewas pressuring theemployees into a striking mood, itwas Reese,not Barker.The employee remained, from first to last, lukewarm at beston the subject of pushing the concerted activities to thedetriment of the Company.In contrast, the affirmative defense that he wasreleasedbecause the Respondent no longer neededBarker findsmuch support in the record. He had been there only 3 1/2weeks and already on two earlieroccasionshad gone 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout work because there was not enough for him to do.Passing over employees in this fashion is not uncommonwith this Company Darrah, a witness for the GeneralCounsel, first hired on August 17, 1970, left on September9.He returned on October 29 and was laid off for lack ofwork on November 9. He returned later and then quit.After Barker left on January 22, no other regular employeewas hired until the first or second of March, when workpicked up.iMrs.Aria's testimony that the principalcustomer-Mike Starvaggis-reduced the number of trucksitneeded that week stands uncontradicted. Even Darrahsaid Barker did not work on Monday, January 25, becauseof "lack of work. They only worked five trucks that day."There was much talk at the hearing about Barker beingcareless with his truck; it broke down in his hands twice inthe short period he worked, the second time as he returnedat the end of his shift that last Friday. Others had troublewith their trucks also, and it is not claimed Barker wasreleased because of his relative incompetenceWhat doesstand out as a significant fact is he had been there probablyless time than anyone else on the payroll. As Mrs. Aria said,the customer "didn't even use no truck; they only used twoone day. They didn't have much work.. .. I had to let theolder fellows do it."There remains certain testimony of Frank Galiano andDarrah about the outbursts of Sam Aria, the old man, to beconsidered. Galiano, also a truckdriver employee: "Well,he dust said something one day down there about Barkercalled Cincinnati, or Columbus, some place, called Reese,and he was hollering about that, I mean because he calledhim. . . He says, `I'm going to fire him. He calledColumbus ...,' I don't know where it was, I don't knowactually where it was `I'm going to fire him. He called Mr.Reese up clear to Columbus, Ohio' or Cincinnati, whereever he was at, now, I don't know for sure." Darrah testifiedthat on Monday, January 25, Aria "wanted to know if I wasthe one that called Mr. Reese up in Ohio. And I told him itwasn't me. And he said, Then it must have been Barker. Hesaid Barker was fired because he was split-shifting gears onPennsylvania Avenue, and for calling Mr. Reese."There is something wanting in this testimony. Barkermade clear he said nothing about his talk with Reese toeitherMr. or Mrs. Aria, and there is no explanation of howSam Aria could have known about it the week before theunion meeting on the 23d. But if he believed at that timeBarker had invited Reese to Steuvenville, why would he askDarrah on Monday whether he, Darrah, had been thefinger man? Further, by that time Barker had already beentold by Mrs. Aria his services were not needed, and this isthe time the man was discharged, according to thecomplaint. The unlawful reason-Barker's call to Reese-iffirst learned after the discharge, could hardly in fact havecaused the earlier dismissal.This rather convenient testimony by Galiano and Darrahcalls to mind Reese's attempt, at the hearing, to build upBarker's pro-Teamsters, or prostnke, activity. When Barkertelephoned Reese at an out-of-town hotel, Reese was notthere and the girl made a note of the call. Reese called backthat night.When Reese decided he wanted to meet with themen, where, as the minutes of the meeting show, hedemanded "the right to strike," it was not Barker he calledto arrange the meeting, but Darrah; Darrah was the manpicked by the drivers in the first instance to communicatewith the union president. As Reese would have it, at themeeting he waved the telephone call note made by theswitchboard girl, held it over his head so all could see. Whythis emphasis on Barker when Darrah was the touchstonebetween Reese and Aria's boys? Reese has a tendency tobuild without substance. On January 29 he filed a chargewith the Board alleging that Darrah had been dischargedbecause of his union activities. But Darrah testified heworked continuously to the 28th and was only that eveningtold there would be no work for him.There is one other aspect of this case that meritsconsideration. The record as a whole strongly indicates it isMrs. Aria, not her husband, who runs this business, andwho made whatever decision was made concerningBarker's continued employment. Asked what she did forthe Company, she started by answering: "Just take care ofthe business, and all that sort of stuff." It was she who hiredBarker in the first instance: "He kept calling me for ajob,so I gave him a job." It seems all applicants apply to her."They keep calling me, they say they need a job, and I tellSam, I say, `Well, he needs a job,' so he gives it to them."She discharges people.When Barker had trouble with histruck, he called her to advise her of the fact. When otherdrivers noticed poor performance by Barker, again theyreported their opinions to her. The company for whom theRespondent operates its trucks "call me and tell me howmany trucks they want, so I mark it down."There is no reason for discrediting Mrs. Aria's testimonythat she knew nothing about Barker's union activities;certainly there is no evidence anyone bothered to tell her.Her husband shoots his mouth off; he always did and healways will. This is not the case for automatic application ofany principle that the knowledge of one managementrepresentative is of necessity the knowledge of the companyas a whole. I do believe Mr. Aria said all the things chargedto him by the various employee witnesses, including thequestion about who had participated in bringing about theunionmeeting of January 23. The fact he asked onMonday, after the alleged dismissal of Barker, whetherDarrah had been the man, of itself raises a serious doubtwhether any possible illegal intent of Sam Aria hadanything to do with this aspect of the case.ConsideringthecharacterofBarker'sunionactivity-really favorable to rather than against theinterests of the Company, the objective persuasiveness inthe affirmative defense of discharge for cause, the fact itwas Mrs. Aria and not her vocally antiunion husband whodealt with the driver at all times in his employment, andother relatedmatters, I conclude that the evidence as awhole does not suffice to prove Barker was dischargedbecause of his participation in union affairs. The followingemployee testimony is not entirely irrelevant. FrankGaliano: "Q. On occasion have you made the observationthat no one should take Sam too seriously because of hisage? A. Yeah." Thomas Darrah: "Q.... but you reallyIOn this subject I credit Mrs Aria Employee witnesses testified otherswrong outright in the light of other parts of the recordwerehired, but they were either too vague or otherwise unreliable, at times SAM ARIA HAULING439didn't take him seriously, did you, yourself, personally? A.No. We'd overlook him a lot of times." Again ThomasDarrah: "On several mornings-well, he was alwayssaying-well, some mornings he said he'd sign up with theunion;some morningshe said he wouldn't sign up with theunion."Whether or not he is rational at all times, the fact remainsSam Aria is the nominal owner of this Company, and hiswife, despite the clear evidence she is the operational headof the business, did say at the hearing: "My husband, Iguess he's the boss."Imust find thereforethat by thefollowing statementsby Sam Aria the Respondent violatedSection 8(a)(1) of the Act: that the Respondent did notwant the Unionin its affairsand would close down itsbusiness if necessary in order to avoid dealing with theUnion; that it would sell its trucks and discharge all itsemployees if they persisted in their union activities; that theRespondent would never sign a contract with the Union;and that it would give its employees a raise if anindependent union could be found to replace the Teamstersas bargaining agent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurringin connection with its operations set forthin sectionI,above, have a close, intimate, and substantialrelation totrade, traffic, and commerce among the severalStates,and tend to lead to labor disputes burdening andobstructingcommerceand the free flow of commerce.V. THE REMEDYand the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 2ORDERThe Respondent, Sam Aria, d/b/a Sam Aria Hauling &Excavating Co., Weirton, West Virginia, its officers,agents,successors, and assigns, shall:1.Cease and desist from threatening its employees withclosure of its business in order to avoid dealing with theirUnion, threatening to sell its equipment and to dischargeemployees to discourage their union activities,telling itsemployees it would refuse to sign a collective-bargainingagreement with their Union, or promisingraises to itsemployees as an inducement to abandon their chosenrepresentative.2.Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Post at its place of business in Weirton, West Virginia,copies of the attached notice marked "Appendix."3 Copiesof said notice, on forms to be provided by theRegionalDirector for the Region 6, after being signed by theRespondent, Sam Ana, personally, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith?Having found that the Respondent has engaged incertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.The employer is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.By threateningitsemployees with closure of itsbusinessin order to avoid dealing with their Union, bythreatening to sell its equipment and discharge employeesto discourage their union activities, by telling its employeesitwould refuse to sign a collective-bargaining agreementwith their Union, and by promising raises to its employeesas an inducement to abandon their chosen union represent-ative,the Respondent has engaged in and is engaging inunfair labor practices in violation of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions of law,2 In the event no exceptions are filed asprovided by Section102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,asprovidedin Section102.48 of theRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemedwaivedfor all purposes.3 In theevent that the Board'sOrderis enforced by a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the UnitedStates Court of AppealsEnforcingan Order ofthe National Labor Relations Board."4 In the event that this recommendedOrder is adoptedby the Boardafter exceptions have been filed,this provisionshall be modified to read:"Notify theRegional Director for Region 6, in writing,within 20 days fromthe date ofthisOrder, whatsteps the Respondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unions 440DECISIONSOF NATIONALLABOR RELATIONS BOARDTo bargain collectively through a representativeof their own choosingTo act together for collective-bargaining purposesor other mutual aid or protectionTo refrain from any or all such activities.WE WILL NOT do anything that interferes with thoserights.More specifically,WE WILL NOT threaten to close the business to avoiddealing with your Union.WE WILL NOT threaten to sell our equipment ordischarge you to discourage your union activities.WE WILL NOT say we will notsigna contract withyour Unionregardlessof your desires.WE WILL NOT promise to give raises to influence youto abandon any union of your choice.You are free to become and remain members ofInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 428, or anyother labor organization.DatedBySAM ARIA, D/B/A SAMARIA HAULING & ANDEXCAVATING CO.(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This Noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this Notice or compliance withits provisions,may be directed to the Board's Office, 1536Federal Building,1000 Liberty,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.